Luke, J.
A note payable to Manning was, after its maturity, transferred by him to the plaintiff. To a suit upon it the makers pleaded that it was without consideration, and was given at Manning’s request that they lend it to him to be used by him “to borrow money upon,” be *89stating to them that at maturity he would return it to them without liability on their part. The note matured on November 15, 1915, and (as appeared from a written transfer thereon) was transferred to the plaintiff on September 25, 1917. Held, that the court erred in striking the plea on motion.
Decided March 15, 1918.
Complaint; from city court of Dublin—Judge Flynt. June 14, 1917. . ' .
B. Bari Gamp, for plaintiffs in error, cited.
Civil Code (1910), §§ 4222, 4241, 4243, 4287-8, 5790; Johnson County Bank v. Wooten, 118 Ga. 927; Hawkins v. Collier, 101 Ga. 145; Lacey v. Hutchinson, 5 Ga. App. 865.
J. B. Green, contra, cited:
Farrar v. Bank of New York, 90 Ga. 331; Mayer v. Thomas, 97 Ga. 772 (2).

Judgment reversed.


Wade, O. J., and Jenlcins, J , concur.